DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections to claim rejection under 112(b) for claims 1, 3-7, 13, and 16 made on 06/28/2021 has been considered and the rejection under 112(b) to the claims is withdrawn.
	Claims 8, 10, 12, 14-15, 18, and 22-23 were allowed in the previous office action filed 06/28/2021. 

Allowable Subject Matter
	Claims 1, 3-8, 10, 12-16, 18, and 21-23 renumbered to 1-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network; and temporarily attaching to the cellular network using the cellular service response; and downloading the cellular network profile including the credentials from the cellular network” (claim 1) filed 12/22/2021 and “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network” (claims 8 and 15) filed 04/14/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Kim et al. (US 2009/0046682 A1), which is directed to Method for transmitting information in wireless local area network system; and teaches a cellular network authentication procedure comprising of a STA, an AP, a 3GPP AAA server, and a HSS. A WLAN UE detects and authenticates with a WLAN and a cellular network by using an EAP-SIM mode. The EAP-SIM mode includes the WLAN UE, AP of the WLAN, the 3GPP AAA server, and the HSS to exchange messages. After authentication, the WLAN UE can use the 3GPP network through the WLAN (Fig. 6 and [0032]-[0034]); and
Drevon et al. (US 2019/0028873 A1), which is directed to Enhancements to serving a user equipment in a visited country in a mobile communication system; and teaches an enhancement to serving a UE in a visited country in a mobile communication system, where the UE attempts to obtain a list of local ePDG’s having roaming agreement with the UE’s HPLMN. However, the UE may receive a rejection that there is no roaming agreement between the local PLMN NAPTR DNS server and the UE’s HPLMN ([0008] and [0105]-[0107]); and 
Kiss et al. (US 2017/0289883 A1), which is directed to Emergency services handover between untrusted wlan access and cellular access; and teaches a UE accessing 3GPP cellular network and non-3GPP IP access network by using wireless circuitry comprising of cellular wireless circuitry and non-cellular wireless circuitry (Figs. 1 and 5, and [0042]); and 
Park et al. (US 2017/0155507 A1), which is directed to Method and device for installing profile of euicc; and teaches profile provisioning without synchronization with an external network, where 

Neither Kim nor Drevon, Kiss, or Park, taken alone or in any reasonable combination, teach the claims as amended, “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network; and temporarily attaching to the cellular network using the cellular service response; and downloading the cellular network profile including the credentials from the cellular network” (claim 1) and “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network” (claims 8 and 15) in conjunction with other limitations recited in the claims.
	Therefore claims 1, 3-8, 10, 12-16, 18, and 21-23 renumbered to 1-17 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.H.N./       Examiner, Art Unit 2478                                                                                                                                                                                                 

/JOSEPH E AVELLINO/       Supervisory Patent Examiner, Art Unit 2478